The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jianke Kang on August 24, 2022.
The application has been amended as follows:
1. (Currently amended) A display control method of a navigation device comprising : 
obtaining a driving image in front of a vehicle from a camera; 
displaying on the obtained driving image an augmented reality guide screen that displays a route guide indicator representing a route of the vehicle, first information representing a point where a driving direction of the vehicle is to be changed, and second information representing a summary of lanes on a road on which the vehicle is located; and 
displaying a map guide screen that displays a current location and the route of the vehicle on a map adjacent to the displayed augmented reality guide screen. 
2. (Original) The method of claim 1, further comprising: 
obtaining location information of the vehicle and generating route information to a destination based on the acquired location information; generating the route guide indicator and the first information using the location information and the route information; and 
generating the map representing the route to the destination of the vehicle and the current location of the vehicle on the route using the location information and route information. 
3. (Original) The method of claim 2, further comprising: 
obtaining lane information of the road on which the vehicle is located; 
obtaining lane position information of a lane on which the vehicle is located on the road; and 
generating the second information using the lane information and the lane position information.
4. (Currently amended) The method of claim 1, wherein the route guide indicator is displayed on a changed lane [[if]] when the lane on which the vehicle is located is changed. 
5. (Original) The method of claim 1, wherein the first information includes a distance to the point and the driving direction of the vehicle at the point.
6. (Original) The method of claim 1, wherein the first information is variably displayed according to a change in distance between the vehicle and the point.
7. (Original) The method of claim 1, wherein the first information and the second information are displayed on the route guide indicator.
8. (Original) The method of claim 1, wherein the second information includes a road summary image that classifies and displays the road on which the vehicle is located by lane, wherein the lane where the vehicle has to be located is displayed differently from other lanes.
9. (Original) The method of claim 1, further comprising: displaying a driving direction change guide indicator representing the driving direction of the vehicle at the point on the augmented reality guide screen, and wherein the driving direction change guide indicator has an arrow shape and the arrow indicates the driving direction of the vehicle at the point.
10. (Currently amended) The method of claim 1, further comprising:  
calculating a driving speed of the vehicle; and 
displaying a speed limit of the road on which the vehicle is located [[if]] when the calculated driving speed exceeds the speed limit of the road on which the vehicle is located.
11. (Original) The method of claim 1, further comprising: 
detecting a line of the lane on which the vehicle is located; and 
wherein the route guide indicator is displayed on the lane on which the vehicle is located based on the detected line.
12. (Currently amended) The method of claim [[1]] 2, further comprising: 
detecting a line of the lane on which the vehicle is located; and 
generating the route guide indicator based on the route information to the destination of the vehicle [[if]] when the line is not detected.
13. (Currently amended) A navigation device comprising: 
a display unit which displays a screen; 
a camera that obtains a driving image in front of the vehicle from the camera; [[And]] and 
a controller, including a processor, which controls the display unit to display an augmented reality guide screen that displays a route guide indicator representing a route of the vehicle, first information representing a point where a driving direction of the vehicle is to be changed, and second information representing a summary of lanes on a road on which the vehicle is located on the obtained driving image and to display a map guide screen that displays a current location and the route of the vehicle on a map adjacent to the displayed augmented reality guide screen. 
14. (Currently amended) The navigation device of claim 13, wherein the route guide indicator is displayed on a changed lane [[if]] when the lane on which the vehicle is located is changed.
15. (Original) The navigation device of claim 13, wherein the first information includes a distance to the point and the driving direction of the vehicle at the point.
16. (Original) The navigation device of claim 13, wherein the first information is variably displayed according to a change in distance between the vehicle and the point. 
17. (Original) The navigation device of claim 13, wherein the first information and the second information are displayed on the route guide indicator.
18. (Original) The navigation device of claim 13, wherein the second information includes a road summary image that classifies and displays the road on which the vehicle is located by lane, wherein the lane where the vehicle has to be located is displayed differently from other lanes.
19. (Original) The navigation device of claim 13, wherein the controller controls the display unit to display a driving direction change guide indicator representing the driving direction of the vehicle at the point on the augmented reality guide screen, and
wherein the driving direction change guide indicator has an arrow shape and the arrow indicates the driving direction of the vehicle at the point.
20. (Currently amended) A non-transitory computer readable storage medium containing instructions, that when executed by one or more processors, cause the one or more processors to perform a display control method of a navigation device, the method comprising:
obtaining a driving image in front of a vehicle from a camera;
displaying an augmented reality guide screen that displays a route guide indicator representing a route of the vehicle, first information representing a point where a driving direction of the vehicle is to be changed, and second information representing a summary of lanes on a road on which the vehicle is located on the obtained driving image; and
displaying a map guide screen that displays a current location and the route of the vehicle on a map adjacent to the displayed augmented reality guide screen.
ALLOWABLE SUBJECT MATTER
Claims 1-20 are pending and allowed.  Claims 1, 4, 10, 12-14, and 20 are currently amended.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Ben Tzvi (US 2011/0052042 A1) teaches methods and systems for projecting a location based elements over a heads up display. One method includes: generating a three dimensional (3D) model of a scene, based on a source of digital mapping of the scene; associating a position of at least one selected LAE contained within the scene, with a respective position in the 3D model; superimposing the projecting onto a specified position on a transparent screen facing a viewer and associated with the vehicle, at least one graphic indicator associated with the at least one LAE, wherein the specified position is calculated based on: the respective position of the LAE in the 3D model, the screen's geometrical and optical properties, the viewer's viewing angle, the viewer's distance from the screen, the vehicle's position and angle within the scene, such that the viewer, the graphic indicator, and the LAE are substantially on a common.
In regarding to independent claims 1, 13, and 20, Ben Tzvi taken either individually or in combination with other prior art of record fails to teach or render obvious a method or a navigation device with method comprising: obtaining a driving image in front of a vehicle from a camera; displaying an augmented reality guide screen that displays a route guide indicator representing a route of the vehicle, first information representing a point where a driving direction of the vehicle is to be changed, and second information representing a summary of lanes on a road on which the vehicle is located on the obtained driving image; and displaying a map guide screen that displays a current location and the route of the vehicle on a map adjacent to the displayed augmented reality guide screen.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)


/YUEN WONG/Primary Examiner, Art Unit 3667